NO. 12-18-00025-CR
                               IN THE COURT OF APPEALS
                  TWELFTH COURT OF APPEALS DISTRICT
                                           TYLER, TEXAS


IN RE:                                                    §

JODY FORD MCCREARY,                                       §       ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
       Relator, Jody Ford McCreary, filed this original proceeding seeking an order requiring
Respondent to appoint counsel and proceed to trial.1 On February 12, 2018, this Court notified
Relator that his petition for writ of mandamus fails to comply with Texas Rules of Appellate
Procedure 52.3 and 52.7. We informed Relator that his petition would be referred to the Court
for dismissal unless an amended petition correcting the defects was filed on or February 22.
Relator has not filed an amended petition correcting the errors or otherwise responded to this
Court’s notice.
       Texas Rule of Appellate Procedure 52.7 requires the relator to file a record as part of his
petition in an original proceeding. See TEX. R. APP. P. 52.7. Specifically, a relator must file (1)
a certified or sworn copy of every document that is material to his claim for relief and that was
filed in any underlying proceeding; and (2) “a properly authenticated transcript of any relevant
testimony from any underlying proceeding, including any exhibits offered in evidence, or a
statement that no testimony was adduced in connection with the matter complained.” TEX. R.
APP. P. 52.7(a). It is a relator’s burden to provide this Court with a sufficient record to establish
the right to mandamus relief. See In re Moseley, No. 05-17-01125-CV, 2017 WL 4402062, at
*1 (Tex. App.—Dallas Oct. 4, 2017, orig. proceeding) (mem. op.). Absent a record, this Court
cannot conduct a meaningful review of Relator’s request for relief. See id.
       1
           Respondent is the Honorable Kerry L. Russell, judge of the 7th District Court in Smith County, Texas.
         Accordingly, because Relator’s petition fails to comply with the appellate rules, he
presents nothing for this Court to review. We, therefore, deny his petition for writ of mandamus.
Opinion delivered February 28, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                        FEBRUARY 28, 2018

                                       NO. 12-18-00025-CR



                                  JODY FORD MCCREARY,
                                         Relator
                                           V.

                                  HON. KERRY L. RUSSELL,
                                         Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by Jody
Ford McCreary; who is the relator in Cause No. 007-1110-10, pending on the docket of the 7th
Judicial District Court of Smith County, Texas. Said petition for writ of mandamus having been
filed herein on February 12, 2018, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby denied.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                    3